Citation Nr: 0002223	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-02 221	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1954 to January 
1956.  This appeal arises from an April 1996 rating decision 
which denied an increased (compensable) rating for residuals 
of pulmonary tuberculosis.  The veteran was accorded a 
hearing at the RO before the undersigned member of the Board 
of Veterans' Appeals (Board) in November 1999, and a 
transcript of the hearing is included in the claims folder.  


REMAND

A review of the record in this case reveals that the veteran 
developed active pulmonary tuberculosis in service.  The 
degree of advancement of the disease was never specified in 
service medical records.  

At the time of the veteran's discharge from service in 
January 1956, he was transferred to a VA hospital for further 
treatment.  He remained hospitalized by the VA until late 
March 1956.  At the time of discharge from the VA hospital, 
the degree of advancement of the disease was classified as 
minimal, and the disease was determined (in March 1956) to 
have reached a stage of inactivity.  Since March 1956, there 
has been no medical evidence indicating that the disease ever 
again became active.  

In a rating action of December 1956, the RO classified the 
date of inactivity of the veteran's pulmonary tuberculosis as 
being September 1956, instead of March 1956.  There had been 
a VA examination in September 1956, in which it was 
diagnostically noted that the veteran's pulmonary 
tuberculosis had been inactive since March 1956.  Service 
connection was granted for the disease with graduated reduced 
ratings assigned under Diagnostic Code 6723.  Eleven years 
after the determined date of inactivity, in September 1967, 
the rating was reduced to a zero percent rating, and that 
rating has remained in effect to the current time.  

Based on the provisions of Diagnostic Code 6723, where 
service connection was in effect for pulmonary tuberculosis 
prior to, or on August 19, 1968, a rating in excess of zero 
percent may not be assigned for residuals of the disease.  
This is because moderately advanced lesions or far advanced 
lesions were never diagnosed while the disease was active.  

However, there still remains a question as to the veteran's 
entitlement to a higher rating under one or more other 
Diagnostic Codes.  Since the veteran filed his claim for an 
increased rating in December 1994, VA clinical records have 
raised questions about residual pleural adhesions and/or 
fibrosis, and minimal emphysematous changes.  

The veteran was accorded a hearing at the RO before the 
undersigned member of the Board in November 1999.  He 
submitted additional evidence at the time of the hearing, 
along with a signed waiver of initial RO review of the 
evidence. The evidence was comprised of a December 1997 
letter from Frederick J. Potulski, M.D.  Dr. Potulski noted 
the veteran's medical history and complaints.  He reported 
that there were slightly diminished breath sounds and some 
tenderness present at the right base of the veteran's chest.  
Otherwise, the chest examination was negative for 
abnormalities.  Dr. Poltulski's impression was probable 
chronic adhesion from the veteran's history of tuberculous 
pleural effusion.  

The veteran was last examined by the VA in February 1999.  
The diagnoses included no evidence of active tuberculosis, 
and mild obstructive pulmonary disease.  The examiner opined 
that the veteran's mild obstructive pulmonary disease was 
probably not related to his tuberculosis.  The examiner 
further noted that the veteran's claims folder was not 
available for review.  This means that the physician's 
opinion as to what, if any, current respiratory pathology the 
veteran may have as a residual of the now inactive pulmonary 
tuberculosis, was not informed by a review of the claims 
folder.  

The case is REMANDED for the following action:  


1.  The RO should contact the veteran and 
request that he furnish the full names 
and addresses of all health care 
providers who have treated him for 
respiratory disorders since the VA 
examination in February 1999, and any 
releases needed to obtain records of such 
treatment.  All records obtained should 
be associated with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA respiratory 
examination to ascertain the presence or 
absence of symptomatic residuals of 
pulmonary tuberculosis, and, if present, 
the degree of respiratory impairment 
attributable thereto.  The claims folder 
must be furnished to the examining 
physician prior to the examination and he 
must state in his report that the claims 
folder has been completely reviewed.  All 
clinical findings should be reported in 
detail.  The examiner must comment as to 
whether or not the veteran's now inactive 
pulmonary tuberculosis has produced 
residuals consisting of pleural 
adhesions, pleural fibrosis, emphysema, 
any form of obstructive lung disease or 
any form of restrictive lung disease.  If 
one or more of the above residuals are 
identified, pulmonary function studies 
must be conducted to ascertain the degree 
of respiratory impairment attributable 
thereto.  Any pulmonary function studies 
performed must contain all values 
required for rating purposes in the 1999 
rating schedule criteria in the 6600 and 
6800 series of Diagnostic Codes.  Also, 
to comport with rating criteria in effect 
prior to October 1996, the physician who 
has conducted the examination and who has 
reviewed the pulmonary function studies, 
if any need be conducted, should comment 
as to whether any respiratory impairment 
attributable to pulmonary tuberculosis is 
mild, moderate, severe, or pronounced in 
degree.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should review the 
claim for an increased (compensable) 
rating for residuals of pulmonary 
tuberculosis to determine if it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until he is 
further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



